Order entered September 4, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-01683-CV

                           STEVEN CREAR SR., Appellant

                                          V.

              US BANK NATIONAL ASSOCIATION ET AL., Appellees

                    On Appeal from the County Court at Law No. 1
                                Dallas County, Texas
                        Trial Court Cause No. CC-13-02460-A

                                      ORDER
      We DENY appellant’s August 20, 2014 motion to show cause.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE